            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JUSTIN BARR,                                  §
Individually and on behalf of all             §
Others similarly situated,                    §
       Plaintiffs                             §
v.                                            §       Civil No. 5:20-cv-01460-OLG
                                              §
PETROSTAR SERVICES, LLC,                      §
TOTAL TANK SERVICES, LLC,                     §
    Defendants                                §

                        DEFENDANT PETROSTAR SERVICES, LLC’S
                   MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)

TO THE HONORABLE JUDGE OF SAID COURT:
         NOW COMES PETROSTAR SERVICES, LLC (“PetroStar”), Defendant in the

above-styled and numbered cause and, pursuant to FED. R. CIV. P. 12(b)(6), files this its Motion to

Dismiss (the “Motion”), and in support thereof, respectfully states as follows:

                                              I.
                                        INTRODUCTION

         In this employment lawsuit, Plaintiff Justin Barr, individually and on behalf of all others

similarly situated, alleges PetroStar violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) by not including “certain expense reimbursements and per diems” in his regular rate of

pay of purposes of calculating overtime compensation. Plaintiff fails to state a claim against

PetroStar for which relief may be granted pursuant to FED. R. CIV. P. 12(b)(6). Plaintiff’s claims

against PetroStar are both legally and factually deficient, warranting early dismissal from this

Court. For these reasons and as further explained below, this Motion should be granted and

Plaintiff’s claims against PetroStar should be dismissed in their entirety.




4814-2615-5488.4
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 2 of 7




                                          II.
                                   FACTUAL BACKGROUND

         On or about September 5, 2018, PetroStar, through an asset purchase, purchased certain of

Total Tank Systems, LLC’s (“Defendant Total Tank”) assets. On or about October 29, 2018,

PetroStar officially hired and on-boarded certain personnel from Defendant Total Tank, including

Plaintiff. PetroStar classified Plaintiff, and others in his position, as non-exempt and properly paid

them in accordance with the FLSA. Plaintiff contends that his regular rate of compensation for

purposes of calculating overtime should include “certain expense reimbursements and per diems.”

Pl.’s Compl. ¶ 14. More specifically, Plaintiff alleges that his regular rate of pay should include

payments labeled “Auto Allowance” “AUTO”, and/or “PUCC”, as such payment for direct

expenses were “actually disguised wages.” Pl.’s Compl. ¶¶ 74-75, 78. As such, Plaintiff claims

that PetroStar did not properly compensate him at one-and-half times his regular rate for all hours

worked in excess of forty (40) in a single workweek.

                                         III.
                               ARGUMENT AND AUTHORITIES

A.       Applicable Legal Standard

         Rule 12(b)(6) provides a mechanism for early challenges to a plaintiff’s right to recover on

a particular set of facts or by a particular cause of action. FED. R. CIV. P 12(b)(6). Under well-

settled precedent, “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 548 (2007)). “The plausibility standard is not akin to a



4814-2615-5488.4                                   2
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 3 of 7




‘probability requirement,’” and requires more than a showing of “a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. Although the Court must, when

reviewing a motion to dismiss, accept all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.” Id. As a result, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citing

Twombly, 550 U.S. at 555).

         While FED. R. CIV. P. 8(a)(2) requires a plaintiff to provide only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” the facts pled to provide the

requisite notice to a defendant must “nudge[] [a plaintiff’s] claims across the line from conceivable

to plausible.” Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 680. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600 (5th Cir. 2009)).

Thus, although “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ . . . it demands more than an unadorned, the defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (citations omitted).

B.       Plaintiff Fails to State a Claim against PetroStar on Which Relief May be Granted

         As a general rule, the FLSA requires non-exempt employees to be paid “one and one-half

times the regular rate of pay” for all hours worked in excess of forty (40) in a workweek. 29 U.S.C.

§ 207(a)(1). An employee’s “regular rate of pay” is defined “to include all remuneration for

employment paid to, or on behalf of, the employee”; however, there are a number of exclusions

from this definition. Further, the regulations provide a non-exhaustive list of reimbursement

payments made by an employer to an employee to cover various expenses, which payments are



4814-2615-5488.4                                   3
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 4 of 7




not included in the employee’s regular rate of pay. 29 C.F.R. § 778.221. These illustrations

include, among others, travel expenses, meal expenses, expenses incurred in the purchase of

supplies, materials, equipment, or cell phone plans on behalf of the employer, and the cost of

purchasing and laundering employer-required uniforms. Id. § 778.221(b)(1)-(5). The regulations

are clear that: (1) the list “is intended to be illustrative, rather than exhaustive” and (2) the amounts

reimbursed must be actual or approximate, such that they are not disproportionately large. Id.

§ 778.221(b)-(c). To the latter point, the regulations instruct that reimbursement amounts are “per

se reasonable, and not disproportionately large” if based on the Internal Revenue Service’s (“IRS”)

reimbursement payment or per diem allowance guidance found in 29 C.F.R. § 1.274-5. Id.

(emphasis added).

         For Plaintiff’s FLSA claim against PetroStar to survive this Motion, Plaintiff must offer

more than “a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. That

is precisely what Plaintiff’s First Amended Complaint (the “Complaint”) fails to do.                The

Complaint merely states that Plaintiff “was paid certain per diem and expense reimbursements that

were not included in his regular rate of pay for purposes of calculating his time-and-a-half overtime

rate.” Pl.’s Compl. ¶ 73. The Complaint identifies “Auto Allowance”, “AUTO”, and “PUCC” as

examples of payments that Plaintiff received, but fails to even identify or define what these

payments represented. To allege a plausible claim for relief, Plaintiff must have alleged how each

of these categories are somehow “disguised wages”, as he contends, and not excluded items as

outlined in the regulations. Instead, the Complaint simply states that Plaintiff was paid such

payments and summarily concludes that, as a result, they “should be included in [his] regular rate

calculations for overtime purposes.” Pl.’s Compl. ¶ ¶ 74, 79.




4814-2615-5488.4                                   4
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 5 of 7




         Such a bald conclusion, entirely contradictory to the law, fails to state a cognizable claim

against PetroStar on which relief may be granted. See Berry v. Excel Grp., Inc., 288 F.3d 252, 253

(5th Cir. 2002) (“The FLSA provides, in pertinent part, that the regular rate of pay does not include

‘reasonable payments for traveling expenses, or other expenses, incurred by an employee in the

furtherance of his employer's interests and properly reimbursable by the employer.’” (emphasis

added)) (citing 29 U.S.C. § 207(e)(2)). Because there are so many exclusions to “regular rate” of

pay—including many exclusions regarding expense reimbursement specifically—such a statement

is not sufficient to state a claim for relief. Providing expense reimbursements and per diem

payments to an employee—and not including such amounts in the employee’s regular rate of

pay—is expressly contemplated by the FLSA and its regulations. See 29 C.F.R. § 778.221.

         To survive this Motion, Plaintiff must have, at a minimum, alleged that that the many

exclusions do not apply to him and provided a basis for such an allegation. See Berry, 288 F.3d

at 254 (per diem properly excluded from the employee’s regular rate of pay because it was a

“legitimate, reasonable reimbursement of travel expenses” and the employee lived approximately

100 miles from the jobsite). The Complaint fails to even assert that the many exclusions do not

apply, let alone provide any legal authority or factual basis as to why or how the exclusions do not

apply. The Complaint makes no attempt to identify or articulate how PetroStar’s actions were not

entirely consistent with the FLSA and its regulations expressly permitting calculation of regular

rate of pay to exclude expense reimbursements and per diem. “[C]onclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent dismissal under

Rule 12(b)(6).” ABC Arbitrage v. Tchuruk, 291 F.3d 336, 348 (5th Cir. 2002) (citing S. Christian

Leadership Conference v. Supreme Court of State of La., 252 F.3d 781, 786 (5th Cir.)). Thus,




4814-2615-5488.4                                  5
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 6 of 7




Plaintiff states no claim against PetroStar on which relief may be granted and dismissal is

warranted.

                                           III.
                                  CONCLUSION AND PRAYER

         Plaintiff’s claim against Defendant PetroStar cannot survive this Motion. “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements” do not

withstand a motion to dismiss. Iqbal, 556 U.S. at 678. Plaintiff’s Complaint fails to even

sufficiently plead the elements of his cause of action—much less plausible factual allegations in

support. Consequently, dismissal of Plaintiff’s claim is proper.

         WHEREFORE, Defendant PetroStar Services, LLC respectfully requests that this Court

grant its Motion to Dismiss pursuant to FED. R.. CIV. P 12(b)(6) and dismiss Plaintiff’s claims

against it with prejudice, in their entirety, and grant any other and further relief, at law or in equity,

to which it may be justly entitled.

                                                Respectfully submitted,


                                                By: _/s/ Donna K. McElroy_________
                                                Donna K. McElroy
                                                Texas State Bar No. 13582050
                                                Katherine A. Zampas
                                                Texas State Bar No. 24104456
                                                DYKEMA GOSSETT, PLLC
                                                112 East Pecan Street, Suite 1800
                                                San Antonio, Texas 78205
                                                Telephone: (210) 554-5500
                                                Facsimile: (210) 226-8395
                                                Email: dmcelroy@dykema.com
                                                Email: kzampas@dykema.com

                                                ATTORNEYS FOR DEFENDANT
                                                PETROSTAR SERVICES, LLC




4814-2615-5488.4                                    6
            Case 5:20-cv-01460-OLG Document 13 Filed 03/19/21 Page 7 of 7




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 19, 2021, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following counsel of record:

Michael A. Josephson
mjosephson@mybackwages.com
Andrew W. Dunlap
adunlap@mybackwages.com
Carl A. Fitz
cfitz@mybackwages.com
JOSEPHSON DUNLAP LLP
11 Greenway Plaza, Suite 3050
Houston, Texas 77046
713-352-1100 — Telephone
713-352-3300 — Facsimile

Richard J. (Rex) Burch
BRUCKNER BURCH, PLLC
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 — Telephone
713-877-8065 — Facsimile
rburch@brucknerburch.com

Counsel for Plaintiff

Melissa Morales Fletcher
THE MORALES FIRM, P.C.
6243 W. Interstate 10, Suite 132
San Antonio, Texas 78201
Telephone: (210) 225-0811
Facsimile: (210) 225-0821
Email: Melissa@themoralesfirm.com

Counsel for Defendant Total Tank Systems, LLC

                                                    _/s/ Donna K. McElroy__________
                                                    Donna K. McElroy




4814-2615-5488.4                                7
